Citation Nr: 0528715	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to April 
1966.  

This appeal comes before the Board of Veterans' Appeals from 
an April 2001 rating decision of the Department of Veterans 
Affairs (VA), Detroit, Michigan, regional office (RO).  That 
rating decision, in pertinent part, denied the veteran's 
claim for entitlement to service connection for post-
traumatic stress disorder.  The claims folder was 
subsequently transferred to the Reno, Nevada, RO.

In January 2005, the veteran provided testimony before the 
undersigned at a Travel Board Hearing in Reno, Nevada.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has post-traumatic stress 
disorder as a result of responding from his post at the Naval 
Air Station in Glenview, Illinois, to the scene of a fatal 
plane crash at O'Hare Airport in Chicago, Illinois, in 
November 1965.  The veteran reported that he was among the 
first responders to the crash, and that he saw the severed 
head of the dead pilot, who was a Marine Corps acquaintance 
of his.  Attempts to verify his account have confirmed 
several aspects of the event, including where the veteran was 
stationed at the time, the pilot's name, and the location of 
the crash.  The official accident report refers to the pilot 
being fatally injured and still strapped in his seat at the 
scene.  Attempts to determine the condition of the pilot's 
body have been unsuccessful as the Naval Historical Center 
has indicated that witness statements, and autopsy and 
medical reports "are not releasable under any 
circumstances."  Additionally, the Marine Corps Historical 
Center has indicated that no records of who responded to the 
crash site are available.

The United States Court of Appeals for Veterans Claims 
(Court) has held that corroboration of every detail of a 
claimed stressor, including the veteran's personal 
participation, is not required, but rather a veteran only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In this case, the veteran 
has provided statements of three former comrades who attested 
to assisting him in responding to the crash scene and 
corroborated his account of the condition of the pilot.  
However, none of the acquaintances provided supporting 
evidence that they served with the veteran and attempts by 
the RO to verify one of the service acquaintance's active 
duty was unsuccessful.  

Review of the record indicates that VA examinations in July 
1989 and October 1996 resulted in diagnoses of bipolar 
disorder.  A December 2000 VA examination found major 
depression, recurrent.  A VA psychosocial assessment in July 
2001 included a diagnosis of post-traumatic stress disorder, 
and recent VA mental health clinic records show the veteran 
has been treated for post-traumatic stress disorder.  

The Board finds that a VA psychiatric examination, including 
psychological testing, and with review of the record by the 
examiner, is necessary to reconcile the various diagnoses of 
record.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to submit 
any information or evidence that could be 
used to corroborate the fact that the 
service acquaintances who submitted 
statements on his behalf served with him 
in 1965 at the time of the incident in 
question.  

2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  Complete psychological testing 
and evaluation, such as Minnesota 
Multiphasic Personality Inventory, Trauma 
Symptom Inventory, Millon Clinical 
Multiaxial Inventory, and Mississippi 
Scale should be accomplished if possible.  
The examiner must be instructed that only 
the event of witnessing the aftermath of 
a fatal plane crash in which an 
acquaintance was killed may be considered 
for the purpose of determining whether 
the veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
post-traumatic stress disorder is made, 
the examiner should specify (1) whether 
the alleged stressor established by the 
record was sufficient to produce post-
traumatic stress disorder; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of post-traumatic 
stress disorder have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the inservice 
stressor found to be sufficient to 
produce post-traumatic stress disorder by 
the examiner.  The examination report 
should include the complete rationale for 
all opinions expressed.  The entire 
claims folder and a copy of this REMAND 
should be made available to the examiner 
prior to the examination.  The examiner 
should reconcile any findings with the 
July 1989, October 1996, and December 
2000 VA examinations; the July 2001 VA 
psychosocial assessment; and the recent 
VA mental health clinic records.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for post-traumatic stress 
disorder.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

